UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 333-151807 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1112 N. Main Street, Roswell, New Mexico 88201 (Address of principal executive office) (zip code) (575) 624-4170 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yeso No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No [X] As of November 16, 2011, there were 25,900,921 shares of registrant’s common stock outstanding. PSM HOLDINGS, INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended September 30, 2011 Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2011 (Unaudited) and June 30, 2011 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months ended September 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months ended September 30, 2011 and 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) June 30, 2011 ASSETS Current Assets: Cash & cash equivalents $ $ Accounts receivable, net Prepaid expenses Other assets Total current assets Property and equipment, net Loan receivable Employee advances Notes receivable Intangible assets, net of accumulated amortization, September 30, 2011 - $400,122 and June 30, 2011 - $316,855 Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued stock payable Accrued liabilities Total current liabilities Long-term Liabilities: Due to related party Total long-term liabilities Total Liabilities Commitment & Contingencies - - Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 24,115,207 and 18,614,159 shares issued and outstanding at September 30, 2011 and June 30, 2011 Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding at September 30, 2011 and June 30, 2011 - - Treasury stock, at cost: shares held 21,600 at September 30, 2011 and June 30, 2011 ) ) Additional paid in capital Accumulated other comprehensive income - - Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months endedSeptember 30, Revenues $ $ Operating expenses Brokerage commission Selling, general & administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Non-operating income (expense): Interest expense ) ) Interest and dividend Realized gain on sale of securities - Other Income Total non-operating income (expense) Loss from continuing operations before income tax ) ) Provision for income tax - - Net loss ) ) Other comprehensive income (loss): Unrealized loss on marketable securities - ) Comprehensive (loss) $ ) $ ) Net income (loss) per common share and equivalents - Net loss per common share and equivalents - basic and diluted loss from operations $ ) $ ) Weighted average shares of share capital outstanding - basic & diluted Weighted average number of shares used to compute basic and diluted loss per share for the three month periods ended September 30, 2011 and 2010 are the same since the effect of dilutive securities is anti-dilutive. Theaccompanying notes are an integral part of these unaudited consolidated financial statements. 4 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Bad debts Depreciation and amortization Share based payment awards - Stock issued to third parties for services - Stock issued to branchowners as commission - Loss on sale of marketable securities - ) (Increase) decrease in current assets: Accounts receivable ) Prepaid expenses Other current assets ) Increase (decrease) in current liabilities: Accounts payable ) Accrued liabilities Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of marketable securities - Purchase of property and equipment ) - Cash advanced to employees ) - Cash received from employee advances - Cash received as part of acquisition - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Cash proceeds from sale of stock - Cash proceeds from exercise of warrants Cash payments on loan from related party - ) Net cash provided by (used in) financing activities ) NET DECREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ See Note 4 - Statement of Cash Flows Additional Disclosures The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background As used herein and except as otherwise noted, the term “Company” shall mean PSM Holdings, Inc. The Company wasincorporated under the laws of the State of Utah on March 12, 1987, as Durban Enterprises, Inc. On July 19, 2001, Durban Enterprises, Inc., created a wholly-owned subsidiary called Durban Holdings, Inc., a Nevada corporation, to facilitate changing the domicile of the Company to Nevada.On August 17, 2001, Durban Enterprises, Inc. merged with and into Durban Holdings, Inc., leaving the Nevada Corporation as the survivor.The Company retained the originally authorized 100,000,000 shares at $0.001 par value. On May 18, 2005, Durban Holdings, Inc. completed the acquisition of all of the outstanding stock of PrimeSource Mortgage, Inc., a Texas corporation, by a stock for stock exchange in which the stockholders of PrimeSource Mortgage, Inc. received 10,250,000 shares, or approximately 92% of the outstanding stock of the Company. Following the acquisition, effective May 18, 2005, the name of the parent “Durban Holdings, Inc.”, was changed to “PSM Holdings, Inc.” For reporting purposes, the acquisition was treated as an acquisition of the Company by PrimeSource Mortgage, Inc. (reverse acquisition) and a recapitalization of PrimeSource Mortgage, Inc. The historical financial statements prior to May 18, 2005, are those of PrimeSource Mortgage, Inc. Goodwill was not recognized from the transaction. Business Activity PrimeSource Mortgage, Inc.,a wholly-owned subsidiary of PSM Holdings, Inc. was incorporated February 15, 1991 under the laws of the State of Texas.PrimeSource Mortgage, Inc. became a wholly-owned subsidiary of PSM Holdings, Inc., a Nevada corporation, on May 18, 2005.PrimeSource Mortgage, Inc. acts as a mortgage lenders in real estate mortgage loan transactions, and solicits and receives applications for secured or unsecured loans.On March 15, 2011, PrimeSource Mortgage Inc. completed the acquisition of United Community Mortgage Corp. (“UCMC”), a New Jersey corporation, and UCMC became a wholly-owned subsidiary of PrimeSource Mortgage, Inc. On June 9, 2011, UCMC entered into an Agreement and Plan of Merger with Brookside Mortgage, LLC, an Oklahoma limited liability company (“Brookside”), which is owned by a current Board member.The merger transaction closed effective July 1, 2011, and at the closing, Brookside merged into UCMC. On July 6, 2011, the Company issued 800,000 shares of its common stock valued at $720,000 as consideration for acquisition of Brookside. On June 30, 2011, UCMC entered into an Agreement and Plan of Merger with Founders Mortgage, LLC, a Missouri limited liability company (“Founders”). The merger transaction closed effective July 1, 2011 and at the closing, Founders merged into UCMC. On July 6, 2011, the Company issued 250,000 shares of its common stock valued at $225,000 as consideration for acquisition of Founders. On August 8, 2011, UCMC entered into an Agreement and Plan of Merger with Fidelity Mortgage Company, a Colorado corporation (“Fidelity”). The merger transaction closed effective August 1, 2011 and at the closing, Fidelity merged into UCMC. On August 18, 2011, the Company issued 1,785,714 shares of its common stock valued at $1,250,000 as consideration for acquisition of Fidelity. 6 The Company primarily operates and is licensed in the following 17 states:Arkansas, California, Colorado, Georgia, Idaho, Iowa, Kentucky,Louisiana, Montana, Nebraska, New Jersey, New Mexico, New York, Oklahoma, Texas, Washington and Wyoming. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. It is recommended that these consolidated financial statements be read in conjunction with the audited financial statements for the year ended June 30, 2011 which were filed with the Securitiesand Exchange Commissionon October 13, 2011 in the Form 10-K for the year ended June 30, 2011. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending June 30, 2012. Summary of Significant Accounting Policies The following summary of significant accounting policies of the Company is presented to assist in the understanding of the Company’s consolidated financial statements.The consolidated financial statements and notes are the representation of PSM Holdings, Inc.’s management who is responsible for their integrity and objectivity.The consolidated financial statements of the Company conform to accounting principles generally accepted in the United States of America (GAAP).The Financial Accounting Standards Board (FASB) is the accepted standard-setting body for establishing accounting and financial reporting principles. Principles of Consolidation The consolidated financial statements include the accounts of PSM Holdings, Inc., its wholly-owned subsidiary PrimeSource Mortgage, Inc., and PrimeSource Mortgage Inc.’s wholly-owned subsidiary UCMC. All material intercompany transactions have been eliminated in the consolidation. Use of Estimates Management uses estimates and assumptions in preparing its consolidated financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Accordingly, actual results could differ from those estimates.Significant estimates include the value of other non-current assets, estimated depreciable lives of property, plant and equipment, estimated valuation of deferred tax assets due to net operating loss carry-forwards and estimates of uncollectible amounts of loans and notes receivable. Cash and Cash Equivalents For the purposes of the statement of cash flows, cash and cash equivalents includes cash on hand and cash in checking and savings accounts, and all investment instruments with an original maturity of three months or less. Accounts Receivable Accounts receivable represent commissions earned on closed loans and fees charged to new branch offices that the Company has not yet received payment.Accounts receivable are stated at the amount management expects to collect from balances outstanding at period-end.The Company estimates the allowance for doubtful accounts based on an analysis of specific accounts and an assessment of the customer of branch owner’s ability to pay. Employee Advances, Loans and Notes Receivable Employee advances, loans and notes receivable are stated at the unpaid principal balance. Interest income is recognized in the period in which it is earned. 7 Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the assets as follows. Expenditures for maintenance and repairs are charged to expense as incurred. Furniture, fixtures and office equipment 5-7 years Computer equipment 5 years Identifiable Intangible Assets and Goodwill The Company records the purchase of identifiable intangible assets acquired ina business combination in accordance with ASC 350-10-05“Goodwill and Other Intangible Assets”and records identifiable intangible assets acquired in a business combination or pushed-down pursuant to acquisition in accordance with ASC 805Business Combinations. Customers list acquired are amortized one a straight-line basis over the estimated life of 3 to 5 years.Business licenses and permits recorded as a result of acquisitions are considered as assets with an indefinite-live and are not amortized unless a finite life is determined later.Identifiable intangible assets are subject to impairment tests on an annual basis or more frequently, if facts and circumstances warrant such a review. In the event facts and circumstances indicate the carrying value of identified intangible assets is impaired, thecarrying value of the identifiable intangible assets will be reduced to their implied fair value through a charge to operating expenses. During the three months ended September 30, 2011, the Company did not record any impairment charges related to identifiable intangible assets. Goodwill represents the excess of the Company’s purchase price of the fair value of identifiable assets acquired and liabilities assumed. Goodwill is not amortized.Goodwill is subject to impairment tests on an annual basis or more frequently, if facts and circumstances warrant such a review.Goodwill is evaluated based on various analyses, including a comparison of the carrying value to its estimated fair value and discounted cash flows. The analysis necessarily involves significant management judgment to evaluate the capacity of an acquired business to perform within projections.If the carrying amount of a reporting unit exceeds its fair value, the goodwill impairment test is performed to measure the amount of the impairment loss, if any. In the event facts and circumstances indicate the carrying value of goodwill is impaired, the goodwill carrying value will be reduced to its implied fair value through a charge to operating expenses. During the three months ended September 30, 2011, the Company did not record any impairment charges related to goodwill. Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes. The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. Taxes Collected and Remitted to Governmental Authorities When applicable, the Company collects gross receipts taxes from its customers and remits them to the required governmental authorities.Related revenues are reported net of applicable taxes collected and remitted to governmental authorities. Advertising Advertising costs are expensed as incurred. Advertising expense for the three months ended September 30, 2011 and 2010 were $51,584 and $2,895, respectively. 8 Share Based Payment Plan Under the 2002 Stock Option/Stock Issuance Plan, the Company can grant stock or options to employees, related parties, and unrelated contractors in connection with the performance of services provided to the Company by the awardees.The Company uses the fair value method to account for employee stock compensation costs and to account for share based payments to non-employees. Revenue Recognition The Company’s revenue is derived primarily from revenue earned from the origination of mortgage loans that are funded by third parties. Revenue is recognized as earned on the later of the settlement date or the funding date of the loan. The Company receives an override fee on the warehouse lines of credit on loans closed on the lines.Revenue is recognized as earned at such time when the loan is sold off of the warehouse line. Reclassification Certain accounts in the prior-period financial statements have been reclassified for comparative purposes to conform with the presentation in the current quarter financial statements. Recent Accounting Pronouncements The Company has evaluated the possible effects on its financial statements of the accounting pronouncements and accounting standards that have been issued or proposed by FASB that do not require adoption until a future date, and that are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 2 – ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivableare presented on the balance sheet net of estimated uncollectible amounts.The Company records an allowance for estimated uncollectible accounts in an amount approximating anticipated losses. Individual uncollectible accounts are written off against the allowance when collection of the individual accounts appears doubtful. The Company recorded an allowance for doubtful accounts of $0as of September 30, 2011 and June 30, 2011, respectively. NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment is summarized as follows: September 30, 2011 (Unaudited) June 30, 2011 Fixtures and equipment $ $ Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three months ended September 30, 2011and 2010 was $11,003 and $2,643, respectively 9 NOTE 4 – STATEMENTS OF CASH FLOWS ADDITIONAL DISCLOSURES Supplemental disclosures for cash flows at September 30, 2011 and 2010 consist of: September 30, 2011 (Unaudited) September 30, 2010 (Unaudited) Supplemental Cash Flow Disclosures: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Supplemental Disclosures for Non-Cash Investing and Financing Activities were as follows: Acquisition of Brookside, Founders & Fidelity: Accounts receivable, net $ ) $ - Other assets ) - Property and equipment, net ) - Employee advances ) - Intangible assets ) - Security deposit ) - Accounts payable - Accrued liabilities - Common stock - Additional paid in capital - Stock issued to employees as bonus $ $ - Stock issued to a consultant for services $ $ - NOTE 5 – RELATED PARTY TRANSACTIONS President/Chief Executive Officer and Director The Company entered into an Employment Agreement (the “Agreement”) with its President/Chief Executive Officer effective January 1, 2011. Pursuant to the terms of the Agreement, the Company agreed to issue 750,000 shares of common stock valued at $525,000 as a signing bonus to induce him to enter into the Agreement, pay an annual compensation of $225,000, a monthly car allowance of $750, and a monthly allowance of $800 for health benefits for the officer and his family. The Company recorded $56,250 in compensation expense, $2,250 in car allowance and $2,400 in health insurance benefit for the three months ended September 30, 2011, and $7,500 of the compensation remains payable at September 30, 2011. The Company did not incur any compensation expense for the three months ended September 30, 2010. Executive Vice-President and Director The Company entered into an Employment Agreement (the “EA”) with its Executive Vice-President effective January 1, 2011. Pursuant to the terms of the EA, the Company agreed to pay an annual compensation of $200,000, a monthly car allowance of $700, and a monthly allowance of $1,290 for health benefits for the officer and his family. The Company recorded $50,000 in compensation expense, $2,100 in car allowance and $2,739 in health insurance benefit for the three months ended September 30, 2011, and $6,667 of compensation remains payable at September 30, 2011. During the three months ended September 30, 2010, the Company recorded a compensation expense of $18,750, $1,500 in car allowance and $3,867 in health benefits. 10 On March 15, 2011 we entered into an employment agreement with Edward Kenmure III in connection with our acquisition of United Community Mortgage Corp. The term of his employment agreement is for two years, with automatic one-year extensions unless notice is given by either party. The agreement provides for a base salary of $120,000 with increases based upon increases in originations at his branch and incentive payments upon securing additional branches for PSMI. The Company recorded a compensation expense of $30,000 for the three months ended September 30, 2011. The Company leases office space in an office building that is 100% owned by an LLC whose members are the Company’s Executive Vice-President and his immediate family. The terms under the lease agreement require a 4% increase in rent each year, and there are no future non-cancelable lease commitments due by the Company.Total rents paid for the three months ended September 30, 2011 and 2010 were $10,125 and $9,735, respectively. In 2008, the Company entered into an unsecured revolving line of credit arrangement with the Executive Vice-President to borrow funds for up to $120,000. The term of the credit arrangement is for five years at an adjustable interest rate of the Prime Rate minus 0.76%. The balance of the advance payable to the Executive Vice-President at September 30, 2011 was $120,000. Interest paid to the officer for borrowings under the revolving line of credit arrangements amounted to $656 and $704 for the three months ended September 30, 2011 and 2010, respectively. Loan receivable from a related party as of September 30, 2011 and June 30, 2011 consists of: Original loan Balance due September 30, 2011 (Unaudited) Balance due June 30, 2011 Secured loans to NWBO Corporation (NWBO) bearing annual interest at 9.25% with no defined payment terms $ $ $ Accrued interest due from NWBO $ $ $ Less allowance for uncollectible amounts - - - $ $ $ The Company entered into two Commercial Security Agreements dated November 16, 2006 and February 16, 2007 with NWBO securing the loan amount of $167,000 with 150,000 shares of the Company’s own common stock held by NWBO. The Company recorded interest income of $2,126 and $2,149 from the loan receivable from NWBO for the three months ended September 30, 2011 and 2010, respectively. The Company conducted business with the Farmington, New Mexico Branch office which is owned by a director of the Company.Commissions paid under the branch agreement for the three months ended September 30, 2011 and 2010 were $37,951 and $56,701, respectively. At September 30, 2011 and June 30, 2011, the Company owed $0 to the Farmington Branch in commissions. One of the Company’s directors is a principal of a management company that provides a revolving warehouse line of credit to the Company. Amounts outstanding on the credit line as of September 30, 2011 and June 30, 2011 amounted to $8,152,484 and $1,103,672 which were offset by an equal amount of funding receivable as of September 30, 2011 and June 30, 2011, respectively. 11 NOTE6 – NOTE RECEIVABLE AND EMPLOYEE ADVANCES On December 1, 2010, the Company’s subsidiary UCMC executed a Promissory Note with an unrelated third party for a principal sum of $360,000. Interest shall accrue on the outstanding principal balance at a variable interest rate per anum equal to the sum of the LIBOR Rate plus 0.55%. Interest shall be paid quarterly in arrears commencing March 1, 2011 and continuing on the last business day of each fiscal quarter thereafter except that the entire unpaid interest shall be due and payable in full on or before the maturity date. The principal and unpaid interest shall be due and payable in full on December 1, 2016. The Company recorded an interest income of $703 for the three months ended September 30, 2011. Interest receivable on this note amounted to $2,320 and $1,617 as of September 30, 2011 and June 30, 2011. The Promissory Note balance recorded as of September 30, 2011 and June 30, 2011 was $360,000. On December 31, 2010, PrimeSource Mortgage, Inc. a subsidiary UCMC executed a Letter of Repayment with three employees in the amount of $189,654 for funds advanced to them as a loan. These loans are unsecured, non-interest bearing and due on demand. Payments of these loans are made from the portion of commissions earned by these employees. If the employeesemployment is terminated for any reason, the loan outstanding will become due and payable in full or specific arrangements will be made. The Company recorded an allowance for uncollectible advances of $33,862 as of September 30, 2011 and June 30, 2011. During the three months ended September 30, 2011, the Company received $4,718 in payments against advances and disbursed additional advances of $4,121 to employees.Employee advances recorded as of September 30, 2011 and June 30, 2011 was $151,558 and $152,155, respectively. NOTE7 – ACQUISITIONS OF ENTITES Brookside Mortgage, LLC On June 9, 2011, the Company entered into an Agreement and Plan of Merger with Brookside Mortgage, LLC, an Oklahoma limited liability company. At the closing, Brookside Mortgage merged into United Community Mortgage Corporation, a wholly-owned subsidiary of PrimeSource Mortgage, Inc., which is our wholly-owned subsidiary. The merger transaction closed effective July 1, 2011. The shareholders of Brookside Mortgage received a total of 800,000 shares of our common stock valued at $720,000 in exchange for all the outstanding stock of Brookside Mortgage. The common stock issued was valued at the fair value of the stock on the date of closing. The common shares issued to the shareholders of Brookside have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Estimated fair value of the assets acquired on July 1, 2011: Cash and cash equivalents $ Accounts receivable Deposits Employee advances Other assets- Escrow Furniture & equipment, net Security deposits Liabilities assumed ) Net assets acquired Identifiable intangible assets - Customer list Total consideration paid $ 12 Founders Mortgage, LLC On June 30, 2011, the Company entered into an Agreement and Plan of Merger with Founders Mortgage, LLC, a Missouri limited liability company. At closing, Founders merged into United Community Mortgage Corporation, a wholly-owned subsidiary of PrimeSource Mortgage, Inc., which is our wholly-owned subsidiary. The merger transaction closed effective July 1, 2011. The shareholder of Founders received 250,000 shares of our common stock valued at $225,000 in exchange for all of the outstanding stock of Founders. The common stock issued was valued at the fair value of the stock on the date of closing. The common shares issued to the shareholder of Founders have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Estimated fair value of the assets acquired on July 1, 2011: Cash and cash equivalents $ Employee advances Office Equipment Security deposits Other assets Liabilities assumed - Net assets acquired Identifiable intangible assets - Customer list Total consideration paid $ Fidelity Mortgage Company On August 8, 2011, the Company entered into an Agreement and Plan of Merger with Fidelity Mortgage Company, a Colorado Corporation. At the closing, Fidelity merged into United Community Mortgage Corporation, a wholly-owned subsidiary of PrimeSource Mortgage, Inc., which is our wholly-owned subsidiary. The merger transaction closed effective August 1, 2011. On August 8, 2011, the closing was held for the Merger Agreement with Fidelity. The shareholders of Fidelity received 1,785,714 shares of our common stock valued at $1,250,000 in the merger transaction in exchange for all the outstanding stock of Fidelity. The common stock issued was valued at the fair value of the stock on the date of closing. The common shares issued to the principal shareholders of Fidelity have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Estimated fair value of the assets acquired on August 1, 2011: Accounts receivable $ Furniture and equipment, net Liabilities assumed - Net assets acquired Goodwill Identifiable intangible assets - Customer list Total consideration paid $ 13 The purchase price allocation for the assets acquired and liabilities assumed for Brookside, Founders and Fidelity (“Acquirees”) recorded in the accompanying financial statements at September 30, 2011, are based on their estimated fair values at the date of their acquisition. Immediately after the closing of mergers, the Company obtained effective control over the Acquirees. Accordingly, the operating results of the Acquirees have been consolidated with those of the Company beginning the closing dates of the mergers of Acquirees through September 30, 2011. The fair value of the shares issued by the Company in connection with the acquisition of the Acquirees exceeded the fair market value of the net assets acquired. Thus “identifiable intangible assets (customer list and goodwill)” were generated, and these amounts are recorded as a non-current asset on the Balance Sheet at September 30, 2011. NOTE8 – INTANGIBLE ASSETS Intangible assets consist of: September 30, 2011 (Unaudited) June 30, 2011 Intangible assets not subject to amortization: FHA "Full Eagle" Status Permit $ $ Goodwill - State Licenses Less: Impairments - - Balance - September 30, 2011 $ $ Intangible assets subject to amortization: Customer list $ $ NWBO License Less: accumulated amortization ) ) Balance - September 30, 2011 $ $ Total Intangible Assets, net $ $ It is the Company’s policy to assess the carrying value of its identifiable intangible assets and goodwill for impairment on a quarterly basis, or more frequently if warranted by circumstances. Management has determined that the identifiable intangible assets and goodwill acquired as a result of acquisitions do not need to be impaired because the Company acquired a positive regulatory reputation for running a well-documented, process oriented mortgage lending operation with Full Eagle status in place. The Company acquired two profitable operations effective July 1, 2011 and one effective August 1, 2011 because of its Full Eagle status. Therefore, no impairment expense was recorded in the accompanying financial statements as of September 30, 2011. 14 The amount allocated for the purchase of Customer List as a result of its acquisitions of UCMC, Brookside, Founders and Fidelity amounted to $1,542,588. The Company amortizes the Customer List over a 60 months period. Amortization expense recorded for the three months ended September 30, 2011and 2010 was $68,535 and $0.Amortization expense for Customer List to be recognized for the year ending June 30, 2012 is $311,657, for each of the years ending June 30, 2013 and 2014 is $324,164, for each of the years ending June 30, 2015 and 2016 is $285,048, and for the year ending June 30, 2017 is On April 14, 2006, the Company entered into a five-year renewable license agreement with Nationwide By Owner, Inc. (“NWBO”), a Texas based company engaged in the business of marketing real property for sale by owners. In the course of its business, NWBO generates a proprietary system which produces a database of sales leads containing home buyer and home seller information for persons seeking financing on the purchase or refinancing of real property. The license agreement permits exclusive use of the database to be used to generate leads for the origination of mortgage applications for submission to PrimeSource
